Title: To Benjamin Franklin from Robert Morris: Two Letters, 26 May 1783
From: Morris, Robert
To: Franklin, Benjamin


          I.
          
            Sir
            Office of Finance 26th: May 1783.
          
          By the enclosed Acts of the twenty eighth of April and second of May with the Copy of
            my Letter to Congress of the third of May you will perceive that I am to Continue
            somewhat longer in the Superintendance of our Finances. Be assured Sir, that nothing but a clear View of
            our Distresses could have induced my Consent. I must at the same time acknowledge that
            the Distresses we experience arise from our own Misconduct. If the Resources of this
            Country were drawn forth they would be amply sufficient, but this is not the Case.
            Congress have not Authority equal to the Object, and their Influence is greatly lessened
            by their evident Incapacity to do Justice. This is but a melancholy Introduction to the
            Request contained in the Act of the second Instant. But I shall not be guilty of Falsehood nor will I intentionally Deceive you or put you in
            the Necessity of deceiving others. My Official Situation compels me to do things which I
            would certainly avoid under any other Circumstances. Nothing should Induce me in my
            private Character to make such Applications for Money, as I am obliged to in my Public
            Character. I know and feel that you must be in a disagreeable Situation on this Subject.
            I can anticipate the Answers to all your Requests. And I know you may be asked for
            Payment when you ask for Loans. Yet Sir I must desire you to repeat your Applications.
            My only Hope arises from the Belief that as the Kings Expences are much lessened he may
            be able to comply with his gracious Intentions towards America. And the only Inducement
            I can Offer is the Assurance that the Taxes already called for shall be appropriated as
            fast as other indispensible Services will admit to the Replacement of what the Court may
              advance.
          Our Situation is shortly this. The Army expect a Payment which will amount to about
            seven hundred thousand Dollars. I am
            already above half a Million Dollars in Advance of our Resources by Paper
              Anticipation. I must increase this
            Anticipation immediately to pay Monies due on the Contracts for feeding our Army and I
            must make them the expected Payment by Notes to be discharged at a distant Day. Now Sir
            if these Notes are not satisfied when they become due, the little Credit which remains
            to this Country must fall and the little Authority dependent on it must fall too. Under
            such Circumstances it is that your are to ask Aid for the United States. If it can be
            obtained I shall consider the obligation as being in some degree personal to my self and
            I shall certainly exert my self for the Repayment. You will be so kind Sir as to Ship on
            Board the Washington eighteen hundred
            thousand Livres, but if the Loan be not obtained I must intreat you will give me the
            earliest possible Information of the Refusal.
          I shall communicate this Letter to the Minister of his Most Christian Majesty and
            request him to write to Mr. de Vergennes on the Subject of it.
          Beleive me I pray With sincere & respectful Esteem & Regard Your Excellency’s
            Most obedient & Humble Servt.
          
            Robt Morris
          
          
            P.S. You have enclosed the
              Copy of a Letter which was sent with this to Monsr. de La Luzerne
            His Excellency Benjn Franklin Esqr.
          
         
          II.
          
            Sir
            Office of Finance 26th: May 1783.
          
          I have now before me your Letters of the fourteenth and twenty third of December which
            are the last I have received. Enclosed
            you have a Letter from me to the Minister of France, with his Answer of
            the fourteenth of March on the Subject of the Delay which happened in transmitting his
            Dispatches. You will see by these that Lieutenant Barney was not to blame.
          Your Bills in Favor of Monsr: de Lauzun have not yet appeared or they should have been
            duly honoured. That Gentleman has since left the Country and therefore it is possible
            that the Bill may not come.
          The Reflections you make as well on the Nature of Public Credit as on the Inattention
            of the several States, are just and
            unanswerable but in what Country of the World shall we find a Nation willing to Tax
            themselves. The Language of Panegyric has held forth the English as such a Nation, but
            certainly if our Legislatures were subject to like Influence with theirs we might
            preserve the Form, but we should already have lost the Substance of Freedom. Time,
            Reason, Argument and above all that kind of Conviction which arises from feeling are
            necessary to the Establishment of our Revenues and the Consolidation of our Union. Both
            of these appear to me essential to our public Happiness, but our Ideas (as you well
            know) are frequently the Result rather of habit than Reflection so that Numbers who
            might think justly upon these Subjects have been early estranged from the Modes and
            Means of considering them properly.
          I am in the Hourly Wish and Expectation of hearing from You and sincerely hope that it
            may be soon.
          Beleive me I pray with Esteem and Respect Your Excellency’s Most obedient & Humble
            Servant
          
            Robt Morris
            His Excellency Benjn: Franklin.
          
        